Smith, J.,
delivered the opinion of the court.
Appellant was indicted and convicted in the second district of Jones county for assault and battery with intent, etc. In the body of the indictment the venue was laid “in the county aforesaid.” On motion of the district attorney, and.in order that the indictment might conform to the proof, the court permitted the indictment to be amended by the insertion of the words “and district” between the words “county” and “aforesaid,” making the indictment read “in the county and district aforesaid.” This amendment was authorized under section 1508 of the Code, which permits amendments to conform to the proof to be made in the name of any county, city, town, village, division, or any other place mentioned in such indictment.
The court committed no error in reference to the other matters .complained of.

Affirmed.